DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the obviousness double patenting rejections, applicant stated (Remarks, page 10) that “Applicant respectfully request that this rejection be held in abeyance until such time as allowable subject matter has been identified. Only at that time can the Applicant determine the appropriateness of a terminal disclaimer. Abeyance is respectfully requested”. Since the amended claims still have obviousness type double patenting issue, the double patenting rejections have been maintained. 

Regarding the rejection under 35 U.S.C. §112(b), applicant states (Remarks, page 10) that the amendment addressed the issues. The examiner believed that the issues under §112(b) have not been resolved. In addition, the amendment also caused some issues under §112(a). See more explanations below in the rejection under §112.  

Regarding rejections to claims under 35 U.S.C. §103, applicant amended independent claims by adding new limitations. Although an individual feature maybe found from a prior art reference, the examiner agrees that when considering all limitations as a whole, the claimed invention would be unobvious over prior art of the record. The rejection under §103 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,639,524.  Although the conflicting claims are not identical, they are not patentably distinct from each other because this CIP child application is an obvious variants of the parent claims by including location information in addition to the time. When determining a document publication date by analyzing vocabulary usages (slang, jargon), the publication location (region) can also be determined using the same analyzing method.

Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type udouble patenting as being unpatentable over claim 4 of U.S. Patent No. 9,659,007.  Although the conflicting claims are not identical, they are not patentably distinct from each other because this CIP child application is an obvious variants of the parent claims by including time information in addition to location information. When determining a document publication date by analyzing vocabulary usages (slang, jargon), the publication time can also be determined using the same analyzing method.

Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,275,446.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claim of parent patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5, 7, 9, 13, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites: “producing a second subset of proximity scores by performing a second subset of proximity checks using the set of linguistic characteristics and the first and second set of reference documents for each location”

An antecedent limitation recited in claim 1 defines that “a first set of reference documents for each location of origin” and “a second set of reference documents for each time period”. 

The original disclosure does not support the above emphasized limitation which uses reference documents for each time period (i.e., claimed “a second set of the reference documents”) to determine a location of origin. 

Claim 20 has a similar issue as explained for claim 2. 

Claim 3 recites “comparing the first subset of proximity scores with the second subset of proximity scores”

The examiner has reviewed the original disclosure and could not find the support for the amended limitation recited in claim 3.  Claims 9, 16 and 19 have a similar issue as claim 3. The examiner suggests applicant point out where the original disclosure supports the claimed feature. 

Claims 5 and 7 depend from claim 2 and fail to remedy the insufficient support issue of claim 2 (and claim 3). Claim 13 depends from claim 9 and fails to remedy the insufficient support issue of claim 9.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “the reference documents”. Since independent claim 1 was amended by reciting “a first set of reference documents” and “a second set of reference documents”. It is unclear if a term “the reference documents” refers to a first set or a second set or both first and second sets of reference documents. The examiner suggests applicant clarifying claimed “the reference documents”. 

Claim 12 has a similar issue as explained for claim 6.

Claim 1 recites: “wherein the proximity checks analyze how often and how close linguistic characteristics of the text and locations in the first set of reference documents and time periods in the second set of reference documents are to one another”

The above limitation includes different entities connected with a conjunction word “AND”. A common understanding to a term “to one another” is considering two entities. 

(1)  two or more items from the linguistic characteristics of the text are checked to determine how often and how close to one another;
(2) a linguistic characteristic from claimed “linguistic characteristics” is checked with the first set of reference documents to determine how often and how close are to one another; 
(3)  a linguistic characteristic from claimed “linguistic characteristics” is checked with the second set of reference documents to determine how often and how close are to one another;
(4) two locations from the first set of reference documents are checked to determine  how often and how close are to one another;
(5) two time periods from the second set of reference documents are checked to determine how often and how close are to one another.
Claim 14 has a similar issue as explained for claim 1. Dependent claims 2-9, 11-13, 15-20 fail to remedy the issue of their corresponding independent claims 1 and 14, respectively. 

The examiner suggests applicant clarifying the meaning of above underlined limitation. 

Allowable Subject Matter
Claims 1-9 and 11-20 would be allowable if overcoming the rejection under 35 U.S.C. §112(a) and §112(b) set forth in this Office action. Applicant must overcome the double patenting rejection by filing a terminal disclaimer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659